MEMORANDUM***
Sikander Singh, a native and citizen of India, petitions for review of a Board of Immigration Appeals’ streamlined affirmance of the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of deportation based on an adverse credibility finding. We have jurisdiction under 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence the IJ’s adverse credibility determination, Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because the record demonstrates that Singh’s testimony about his membership and activities in the All India Sikh Student Federation lack enough specificity to be believed. See id. at 1153.
Because Singh does not satisfy the standard for asylum, he necessarily fails to satisfy the more stringent standard for withholding of deportation. See Mejia*579Paiz v. INS, 111 F.3d 720, 725 (9th Cir. 1997).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.